USCA11 Case: 21-10383      Date Filed: 05/02/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10383
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
STANLEY YOUNG,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
           D.C. Docket No. 2:19-cr-00310-TFM-B-3
                   ____________________
USCA11 Case: 21-10383         Date Filed: 05/02/2022      Page: 2 of 7




2                       Opinion of the Court                  21-10383


Before LUCK, BRASHER, and MARCUS, Circuit Judges.
PER CURIAM:
       Stanley Young appeals his convictions and sentences for aid-
ing and abetting a bank robbery and aiding and abetting the bran-
dishing of a firearm in furtherance of a crime of violence. On ap-
peal, he argues that: (1) the district court erred in denying his mo-
tions for a judgment of acquittal because the government offered
only circumstantial evidence and relied on a codefendant’s testi-
mony; (2) his trial counsel rendered ineffective assistance by not
calling another codefendant to testify; and (3) his sentence is unrea-
sonable and unconstitutional. After careful review, we affirm.
        We review de novo a district court’s denial of a motion for
judgment of acquittal based on the sufficiency of the evidence.
United States v. Keen, 676 F.3d 981, 994 (11th Cir. 2012). When a
party raises a claim of evidentiary error for the first time on appeal,
we review it for plain error. United States v. Smith, 459 F.3d 1276,
1296 (11th Cir. 2006). To establish plain error, the defendant must
show (1) an error, (2) that is plain, and (3) that affected his substan-
tial rights. United States v. Turner, 474 F.3d 1265, 1276 (11th Cir.
2007). If the defendant satisfies these conditions, we may exercise
our discretion to recognize the error only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      First, we are unpersuaded by Young’s claim that the district
court erred in denying his motions for a judgment of acquittal
USCA11 Case: 21-10383        Date Filed: 05/02/2022     Page: 3 of 7




21-10383               Opinion of the Court                        3

based on his claim that the evidence was insufficient for conviction.
In reviewing this claim, we consider whether a reasonable trier of
fact, viewing the evidence in the light most favorable to the gov-
ernment, could find the defendant guilty beyond a reasonable
doubt. United States v. Farley, 607 F.3d 1294, 1333 (11th Cir. 2010).
A review of the sufficiency of the evidence considers only facts that
were presented to the jury. See United States v. Almanzar,
634 F.3d 1214, 1221–22 (11th Cir. 2011). Additionally, “no distinc-
tion is to be made between the weight given to either direct or cir-
cumstantial evidence.” United States v. Bowers, 811 F.3d 412, 424
(11th Cir. 2016) (quotations omitted). If the government’s case re-
lies on circumstantial evidence, however, reasonable inferences
must support the jury’s verdict, not mere speculation. Id.
       It is illegal to take money from a bank by force, violence, or
intimidation, and any person who aids or abets another in doing so
is punishable as a principle. 18 U.S.C. §§ 2(a), 2113(a). A ten-year
mandatory minimum sentence is imposed if the offender forces an-
other to accompany him without that person’s consent. Id. §
2113(e). Under 18 U.S.C. § 924(c)(1)(A)(ii), a seven-year mandatory
minimum sentence is imposed if the defendant brandished a fire-
arm during a crime of violence. Armed bank robbery under
18 U.S.C. § 2113(a) qualifies as a crime of violence for the purposes
of § 924(c). In re Sams, 830 F.3d 1234, 1238 (11th Cir. 2016).
       Here, the district court did not err in denying Young’s mo-
tion and renewed motion for judgment of acquittal based on his
claim that the evidence was insufficient to convict him. In making
USCA11 Case: 21-10383        Date Filed: 05/02/2022    Page: 4 of 7




4                      Opinion of the Court               21-10383

this argument, Young does not dispute that his codefendants Jabriel
Bell and Fortune Hoppins committed the crime; rather, he argues
only that the evidence was insufficient to show his involvement in
the crimes of conviction -- aiding and abetting a bank robbery and
the brandishing of a firearm in furtherance of a crime of violence.
However, the testimony at trial established that: codefendants Bell
and Hoppins were the two robbers who entered the bank; Young
was with Bell and Hoppins on the night before the robbery when
the three men obtained the getaway car; Young obtained the
switch car on the morning of the robbery; Young was with Bell in
the hours before the robbery; Young was with Bell, Hoppins, and
the switch car in the hours after the robbery; when Young was ar-
rested in Connecticut, he was carrying a nine-millimeter Glock pis-
tol that was stolen in Alabama and similar to the one used by the
bank robbers; Young told a fellow inmate that he was going to have
Hoppins lie and say Young was not the getaway driver; Hoppins
told an investigator that Young was not the getaway driver but
gave conflicting accounts about who the driver was; and Young
also told a fellow inmate that he would pay someone to beat up
Bell because he thought Bell snitched on him. Further, cell phone
records and witness testimony revealed that the phone number
connected to Young made several calls to the phone number con-
nected to codefendant Bell just before and after the robbery; that
there was a 24-minute period of inactivity around when the rob-
bery occurred; and that Young’s phone pinged a cell tower within
a mile of the bank during these calls. In sum, the witness testimony
and cell phone forensic analysis presented at trial connected Young
USCA11 Case: 21-10383         Date Filed: 05/02/2022      Page: 5 of 7




21-10383                Opinion of the Court                          5

with the robbers, the getaway and switch cars, and the area of the
bank around the time of the robbery -- all of which was more than
sufficient for the jury to find Young guilty beyond a reasonable
doubt of aiding and abetting a bank robbery and the brandishing of
a firearm in furtherance of a crime of violence.
        To the extent Young challenges the cell phone forensic anal-
ysis as “unverified,” he did not object when the district court qual-
ified James Benri, a special agent with the FBI’s cellular analysis sur-
veillance team, as an expert in historical cell-site analysis, nor did
he object when Benri’s report and the phone records were admit-
ted into evidence. As a result, we review this claim for plain error.
Smith, 459 F.3d at 1296. But since Young does not tell us how the
cell phone data or Agent Berni’s analysis was lacking, we can find
no plain error here. Turner, 474 F.3d at 1276. As for Young’s sug-
gestion that the testimony about where he was after the robbery
was “irrelevant,” we disagree. This testimony, which described
Young’s whereabouts before and after the crime, was plainly rele-
vant to the government’s case. And as for Young’s claim that the
district court erred in some respect concerning Bell’s testimony, it
is meritless. As the record reflects, Bell did not testify at trial and
no statement from him was introduced into evidence. Nor did any
other codefendant testify at trial. Consequently, there was no “un-
corroborated codefendant testimony” at trial.
      In short, taking the evidence in the light most favorable to
the government, a reasonable trier of fact could find beyond a rea-
sonable doubt that Young aided and abetted Bell and Hoppins in
USCA11 Case: 21-10383         Date Filed: 05/02/2022      Page: 6 of 7




6                       Opinion of the Court                  21-10383

committing the bank robbery and aided and abetted the brandish-
ing of a firearm during the robbery. Accordingly, we affirm as to
this issue.
        Next, we decline to consider Young’s ineffective assistance
of counsel claim. Generally, we will not consider a claim of inef-
fective assistance of counsel raised for the first time on direct appeal
if the district court did not “entertain the claim nor develop a fac-
tual record.” United States v. Patterson, 595 F.3d 1324, 1328 (11th
Cir. 2010) (quotations omitted). “The preferred means for deciding
a claim of ineffective assistance is through a 28 U.S.C. § 2255 mo-
tion even if the record contains some indication of deficiencies in
counsel’s performance.” Id. (quotations omitted).
        Here, we decline to consider Young’s ineffective assistance
of counsel claim because the district court did not entertain this
claim and the factual record is inadequate to resolve it. See id. No-
tably, there is no evidence in the record concerning the decision of
Young’s counsel not to call Hoppins to testify at trial. In any event,
even if there was some indication in the record that counsel was
deficient, the preferred means for deciding this claim is through a §
2255 motion. See id.
        Finally, we reject Young’s claim that his sentence is unrea-
sonable and unconstitutional. Typically, issues not raised in an in-
itial brief on appeal are deemed abandoned, United States v. Camp-
bell, 26 F.4th 860, 871 (11th Cir. 2022) (en banc), and their “merits
will not be addressed.” Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1330 (11th Cir. 2004). An abandoned issue can either be
USCA11 Case: 21-10383          Date Filed: 05/02/2022       Page: 7 of 7




21-10383                 Opinion of the Court                           7

waived or forfeited. Campbell, 26 F.4th at 872 (noting that jurists
interchangeably use the words “waived,” “forfeited,” and “aban-
doned”). Forfeiture is the failure to make the timely assertion of a
right; waiver is the intentional relinquishment or abandonment of
a known right. See id. at 872–873 (stating the practical effect is that
forfeited issues can be raised sua sponte in extraordinary circum-
stances, while waived issues cannot). Thus, the failure to raise an
issue in an initial brief on direct appeal is treated as forfeiture of the
issue. Id. at 873. To avoid forfeiting an issue, a defendant’s initial
brief must plainly and prominently raise it by devoting a discrete
section of his argument to the claim; simply stating that an issue
exists, without further argument or discussion, constitutes forfei-
ture. See United States v. Montenegro, 1 F.4th 940, 944 n.3 (11th
Cir. 2021).
        Here, Young forfeited any challenge to his sentence as un-
reasonable and unconstitutional. His counseled brief simply states
this challenge in a conclusory and perfunctory manner without fur-
ther argument or discussion. See id. Accordingly, we affirm as to
this issue as well.
       AFFIRMED.